10/13/2020



            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0557



                                       DA 19-0557
                                                                     FILE5
 STATE OF MONTANA,
                                                                     OCT 1 3 2020
                                                                   Bovven
             Plaintiff and Appellee,                             Clerk of
                                                                    State of


       v.                                                           ORDER

 RAYMOND CLARK SMITH,JR.,

              Defendant and Appellant.



       Counsel for the Appellant Raymond Clark Smith,Jr., filed a motion and briefasking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). Smith was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in a direct appeal of Smith's conviction in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Smith personally.
       DATED this     3      day of October, 2020.




                                                                Chief Justice
 :
(94 A4 2A11--_


;L
 ee
    Justices